Citation Nr: 1548634	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to a rating in excess of 20 percent for a service-connected seizure disorder prior to July 1, 1994.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 1994.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2013 rating decisions by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  

The issue of an increased rating for a seizure disorder has previously been before the Board on several occasions, most recently in September 2014 when an increased rating was denied.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court) and in July 2015 the Court granted a Joint Motion of the Parties, vacating the denial and remanding the issue to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is needed before the Veteran's claims on appeal are decided.

At the outset, the Veteran, through his representative, submitted a statement in April 2014 that the Board finds to be a timely notice of disagreement with the denial of entitlement to service connection for ischemic heart disease in the May 2013 rating decision. A review of the record shows that the Veteran was not furnished a statement of the case in response to his notice of disagreement. Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of entitlement to an increased rating for a seizure disorder, in the July 2015 Joint Motion, it was noted that the April 2014 VA opinion provider attributed the Veteran's various symptomatology to a diagnosis of rage disorder.  The examiner further determined that there was insufficient medical evidence available to support a diagnosis of a seizure disorder for the period prior to July 1, 1994.  The parties thereby agreed that the Board should have evaluated the Veteran's service connected disability (protected) as a psychiatric disability for the period prior to 1996 or otherwise explain the correct diagnosis for this period.

The medical evidence of record shows that the Veteran has been receiving psychiatric treatment since as early as 1977 for complaints of uncontrolled rage, as well as a host of additional psychiatric symptoms.  Numerous psychiatric diagnoses have been made since that time.  In this regard, it appears as though a substantial amount of mental health treatment records are not currently associated with the record, specifically for the period between 1980 and 1994.  Efforts to locate any missing records and associate them with the claims files should be made.  Further, as the April 2014 VA opinion provider noted another diagnosis for the cause of the symptoms that have been attributed to the Veteran's seizure disorder, the Board finds that a file review and opinion is necessary in order to determine the most accurate diagnosis to account for the Veteran's symptoms to ensure that he receives the most appropriate and beneficial disability rating.  

Additionally, effective July 1, 1994, the Veteran was found to warrant a total disability rating based on his report at a July 2002 VA examination that he had stopped working at that time.  However, there is no definitive evidence in the record as to when the Veteran officially became unemployed.  A private medical record, dated September 1989, shows that at that time, he had been employed for 10 years, but lay statements of record indicate that the Veteran's disabilities had caused employment trouble.  Therefore, the Board finds that for the period prior to July 1, 1994, entitlement to a TDIU is raised by the record and proper development should be conducted on remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement to service connection for ischemic heart disease.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2. Send the Veteran, and his representative, appropriate notice for substantiating a claim for entitlement to a TDIU for the period prior to July 1, 1994, as well as a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that they complete and return that form.

3. Identify and obtain any outstanding VA mental health treatment records that are not already associated with the claims file.  

4. Ask the Veteran to identify any private facility or provider where he received mental health treatment from July 25, 1977 through July 1, 1994, and to complete a release authorizing VA to request the Veteran's mental health treatment records from any identified facility.  If he does so, request those records not already associated with the claims file, emphasizing that VA is requesting all of the Veteran's mental health treatment records. If efforts are not successful, notify the Veteran in order to allow him the opportunity to obtain and submit those records.

5. Then, forward the claims files to a VA psychiatrist or psychologist to conduct a file review and provide an opinion pertaining to the nature and etiology of any currently diagnosed rage disorder.  The examiner must note in the report that a file review was conducted.  The supporting rationale for all opinions expressed should be provided.  Based on the file review, the examiner should respond to the following: 

(a) Identify all of the Veteran's diagnosed psychiatric disabilities, to specifically include a rage disorder, and thoroughly address the treatment and symptoms documented in the record between July 25, 1977 and July 1, 1994.  The examiner should, to the extent possible, distinguish the symptoms attributable to a rage disorder from any other diagnosed psychiatric disability, as well as from a seizure disorder.  However, if it is not medically possible to do so, the examiner should clearly so state.

(b) If an acquired psychiatric disorder, to include rage disorder, is diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the symptoms that have been attributed to the Veteran's seizure disorder (episodes of violence and rage, "dazed" feelings, and flashes of light, etc.) prior to July 1, 1994, are related to a rage disorder.  The examiner should specifically address the April 2014 VA medical opinion noting that the evidence did not support a diagnosis of a seizure disorder and that the Veteran's symptoms were likely related to a rage disorder.

(c) For any psychiatric disability identified as existing during the 1977 to 1994 timeframe, the examiner should attempt to identify the symptoms and the severity of those symptoms within the context of the rating criteria that existed prior to 1996.

6. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

